United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 16, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60610
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT EARL RAIFORD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       (No. 2:03-CR-25-1)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Robert Earl Raiford appeals his conviction

and sentence for carjacking and brandishing a firearm during a

crime of violence.   He asserts that the evidence was insufficient

to establish that he intended to cause death or serious bodily

injury, that the government failed to prove he committed a crime of

violence, and that his sentence is unconstitutional pursuant to

United States v. Booker, 543 U.S. 220 (2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Regarding the contention that the evidence did not establish

Raiford intended      to   cause   death    or   serious   bodily   harm,   the

witnesses testified that Raiford approached the car while waving a

gun in his hand, that he pointed the gun at the driver of the car,

and that he demanded the use of the car.           There was also testimony

that immediately preceding the carjacking, Raiford shot Sherkila

Bourne.   The jury could have inferred from this evidence that

Raiford would have attempted to seriously harm or kill the victim

if that had been necessary to complete the taking of the car.

United States v. Harris, 420 F.3d 467, 471 (5th Cir. 2005);

Holloway v. United States, 526 U.S. 1, 11-12 (1999).             Viewing it in

the   light    most   favorable    to   the   verdict,     the   evidence   was

sufficient to support Raiford’s carjacking conviction.              Jackson v.

Virginia, 443 U.S. 307, 319 (1979).

      We next consider Raiford’s contention that the conviction for

brandishing a firearm during a crime of violence cannot stand

because the evidence is insufficient to support his carjacking

conviction, a crime of violence.            This argument is without merit

because the evidence is sufficient to support Raiford’s carjacking

conviction, which negates his challenge to the conviction for

brandishing a firearm during a crime of violence.

      Finally, we turn to Raiford’s contention that his sentence is

unconstitutional in light of United States v. Booker, 543 U.S. 220

(2005).       Specifically, Raiford argues that the district court

violated his Sixth Amendment right to a jury trial when it enhanced

                                        2
his sentence based on the court’s finding that a victim sustained

serious bodily injury and that an individual was abducted to

facilitate the commission of the offense.     He states that these

facts were neither admitted by him nor found by a jury beyond a

reasonable doubt.   This contention, too, is without merit because

Raiford was sentenced after Booker was decided and thus pursuant to

an advisory guidelines scheme.   Consequently, the district court’s

sentencing determination was under an advisory guidelines scheme,

so the two contested enhancements applied to Raiford’s case did not

violate his Sixth Amendment right to a jury trial.   See Booker, 543

U.S. at 233, 259.

     Raiford’s conviction and sentence are

AFFIRMED.




                                 3